Case 2:20-cv-01145-DLR Document 15-3 Filed 08/27/20 Page 1 of 1

 

 

 

 

 

 

 

AFFIDAVIT OF SERVICE
Case: | Court: County: Job:
19-C¥-03292 United States District Court Eastern District i RY | 3534331 (3525032 (23888)
Plaintiff / Patitioner: : Defendant / Respondent
SCF RC Funding 1, LLC | GK Management inc. et. al.
Received by: For:
Nichols Legal Document Services, LLC | Legal Errands, inc.
To be served upon:
James 0. Graves.

 

 

 

, Lathan Nichols, being duly sworn, depose and say: | am over the age of 18 years and not a party to this action, and that within the
boundaries of the state where service was effected, | was authorized by law to make service of the documents and informed said person of
the contents herein

Recipient Name/Address: james D. Graves,Personally at 2495 Shumard Oak Dr. Braselton, GA 30517 on July 29,2019

at 8:09 PM
Manner of Service: Personal
Documents: summons & Complaint

Additional Comments:

1) Unsuccessful Atternpi: jul 6, 2019, 3:05 pm EDT at 2095 Hwy 211 NW Sulte 2F-362, Braselton, GA 20517
Bad Address because it is a UPS Mailbox Store.

2) Unsuccessful Attempt: July 8th © 3:45 pm at 2675 Shumard Oak DR. Braselton, GA, Does not live here

3) Unsuccessful Attempt july 17 @ 6:23 pm, 4564 Persian Trail, Gainesville, GA Bad Address, does not live here

4} Unsuccessful Attempt july 24 @ 4:30 PM , 2495 Shumard Oak Dr, Braselton. No Answer, dog in house, 2 vehicles in
driveway, mail in box addressed to James D. Graves.

3} Unsuccessful Atternpt July 26 @ 11:10 AM 2495 Shumard Oak Dr, Braselton, No answer, lights on inside and on porch,

same vehicles in driveway, Dog in house, package at garage door addressed to james Graves
6) Unsuccessful attempt at above address on july 27 @2: 51 pm Nothing changed
7) Successful atternpt on 7/29/19 @ 8:09 PM at 2495 Shurmard Oak Dr, Braselton, GA

Subscribed and sworn to before me by e afflant whe is
peeonaliy known to me,
3 t

os

 

 

 

 

   

PoBIG i | mss og x 4 $ ~ Vin “Sty
Date * a CULL A NAIC EL
Notary Public J
Nichols Legal Document Services, LLC i / “} sn Bi net iG LAGE . , . mm : ? a
3446 Winder Hwy Suite M 347 Z an nent tll ad ce |
ate Commission | ,
Howery Branch, GA 30542 ission Expires
678-984-1680
gqyeetaneten
pO TAKIA
hp DASA 5%
= ye ey A aes Ge
= Sew AR pee a
zw — Ge

 
